DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Carson (International Pub. No. WO 2010045619 A1) in further view of McVey (US Patent App. No. US 20040184950 A1)
Regarding claim 1, Carson teaches a disinfection apparatus (Fig. 9: apparatus 100, pg. 2 line 9: The instant invention provides methods and apparatus for disinfecting spaces) comprising: 
an installation member (Fig. 9: the whole of parts 110, 120, 122, 130, 140, 150, 160, 170, 180, 190), wherein the installation member includes: 
a sealing member configured to seal a hole located in a ceiling (pg. 9 lines 19-21: device for sealing a doorway or the area under a door 140. Device 140 can be an inflatable bladder, compressible material such as foam, or a device that attaches to the door frame and creates a seal; NOTE: as long as the sealing member is capable of sealing a hole, it reads on this limitation and does not need to seal a hole in a ceiling in particular, as the ceiling is not positively recited); 
Carson teaches an air circulating device 120 (Fig. 9) configured to circulate sterilizing gas within a confined space (claim 19), which is placed in a ceiling space through the hole. Although Carson does not explicitly teach wherein the air circulating device 120 is placed in the hole, the location of sensor 150 for measuring the pressure of the space to be disinfected (pg. 9 lines 21-23) in the device indicates that air circulating device 120 must be inside the space because sensor 150 must be in the space to function, device 140 seals the space, and thus air circulating device 120 must also be in the space. Since the air circulating device 120 is inserted into an enclosed space to be sterilized, it has enough structure to read placed in a ceiling space through the hole” even if “ceiling” is not explicitly taught by Carson. 
However, Carson does not teach a nozzle configured to spray a chemical solution to disinfect the ceiling space. This is because air circulating device 120 is used to disseminate a gas, chlorine dioxide, rather than a vapor, so no nozzle is needed because no spraying is needed for a gas.
McVey teaches using hydrogen peroxide vapor, which reads on a chemical solution, to disinfect both office spaces and HVAC ducts, which reads on a ceiling space (par. 23-25). In order to circulate this hydrogen peroxide vapor thoroughly throughout the space to be disinfected, McVey teaches using a nozzle (par. 33: The hose, particularly a porous hose, delivers high concentrations of the vapor directly to problem areas of the duct. In one embodiment, the hose has high velocity nozzles such that the vapor is ejected at high velocities deliberately disturbing and suspending dirt and dust that may be lining the walls of the ductwork). It also teaches a hydrogen peroxide vapor generator for supplying the decontaminant (par. 23). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air circulating device 120 of Carson to be a nozzle, and the chlorine gas generator of Carson to be a hydrogen peroxide vapor source, as taught by McVey in order to substitute one means of cleaning an enclosed space for another. Carson modified by McVey is hereinafter referred to as Modified Carson.
Modified Carson teaches a mount member configured to place the nozzle above the sealing member (Fig. 9: computer 130 is between air circulating device 120, which is modified to be a nozzle, and sealing device 140, and sealing device 140 is interpreted to be below the nozzle); 
and a fixing member configured to maintain a state in which the sealing member seals the hole (Fig. 9: compressor 160, pg. 9 lines 30-31: apparatus 100 further comprises compressor 160 that inflates device 140, e.g., an inflatable bladder).

Regarding claim 2, Modified Carson teaches the disinfection apparatus according to claim 1, as set forth above, and further teaches wherein the mount member is configured to be coupled to the sealing member (Fig. 9: computer 130 is attached to sealing device 140), 
and the sealing member is configured to support the nozzle (support is interpreted to mean attached to; Fig. 9: sealing device 140 is attached to air circulating device 120, which is modified to be a nozzle, via compressor 160 and computer 130).

	Regarding claim 3, Modified Carson teaches the disinfection apparatus according to claim 1, as set forth above, and further teaches a container configured to receive a chemical solution dripped from the nozzle (Fig. 9, pg. 9 lines 1-3: As depicted in Figure 3, apparatus 100 further comprises chlorine dioxide gas removal device 122. The chlorine dioxide gas removal apparatus may be a filter; NOTE: absent a teaching to the contrary, this filter still reads on container and can still trap a chemical solution). However, Modified Carson does not teach wherein the sealing member includes a container configured to receive a chemical solution dripped from the nozzle.
However, in the absence of any teaching to the contrary, the location of the container does not affect operation since the container would still receive a chemical solution dripped from the nozzle as long as it is located below or at the same level as the nozzle. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Although the apparatus taught by Carson is of a horizontal configuration, the container can still be attached to the sealing member in a horizontal orientation, which would allow it to receive droplets from the nozzle. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to . 

Claims 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Carson in further view of Farren (US Patent App. No. US 20110305597 A1).
	
Regarding claim 4, Modified Carson teaches the disinfection apparatus according to claim 1, as set forth above, but does not teach wherein the fixing member includes a support, and the support is extendable to stand on a floor and press the ceiling so as to fix the sealing member. 
Farren teaches various mechanisms for moving a sterilization source inside an enclosed space, which is a container in this case. Farren teaches using a support that is extendable with respect to the sterilization source and able to stand on the floor on the container, in order to expose the entire space to sterilization (Farren Fig. 7: central sleeve 12, folding base plate 10, par. 71).
Furthermore, McVey provides motivation for implementing measures to better distribute the cleaning agent (par. 33: When the ductwork is configured such that additional hydrogen peroxide needs to be added at various locations around the ductwork).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing member (compressor 160) of Modified Carson to have a support extendable to stand on a floor, as taught by Farren, in order to move the compressor along with the sterilization source further into the space to be sterilized and thereby achieve a more thorough sterilization of the space. Modified Carson modified this way by Farren is hereinafter referred to as Modified Carson.
Regarding claim 5, Modified Carson teaches the disinfection apparatus according to claim 2, as set forth above, and further teaches wherein the fixing member includes a support, and the support is extendable to stand on a floor and press the ceiling so as to fix the sealing member.

Regarding claim 6, Modified Carson teaches the disinfection apparatus according to claim 3, as set forth above, and further teaches wherein the fixing member includes a support, and the support is extendable to stand on a floor and press the ceiling so as to fix the sealing member.

Regarding claim 7, Modified Carson teaches the disinfection apparatus according to claim 4, as set forth above, and further teaches wherein the sealing member has a shape corresponding to a grid of a grid ceiling, and the fixing member is configured to fix the sealing member by pressing the sealing member against the grid. Sealing member 140 has the shape of a doorway or sealing a space under a door, both of which are rectangular, which meets the limitation of grid (pg. 2 lines 17-18). Compressor 160 inflates the bladder thereby sealing the doorway or space under the door, which reads on a fixing member configured to fix the sealing member by pressing the sealing member against the grid, since the bladder must fill the opening by pressing against it (pg. 4 lines 28-29). 

Regarding claim 8, Modified Carson teaches the disinfection apparatus according to claim 5, as set forth above, and further teaches wherein the sealing member has a shape corresponding to a grid of a grid ceiling, and the fixing member is configured to fix the sealing member by pressing the sealing member against the grid. Sealing member 140 has the shape of a doorway or sealing a space under a door, both of which are rectangular, which meets the limitation of grid (pg. 2 lines 17-18). Compressor 160 inflates the bladder thereby sealing the doorway or space under the door, which reads on a fixing member configured to fix the sealing member by pressing the sealing member against the grid, since the bladder must fill the opening by pressing against it (pg. 4 lines 28-29). 

the disinfection apparatus according to claim 6, as set forth above, and further teaches wherein the sealing member has a shape corresponding to a grid of a grid ceiling, and the fixing member is configured to fix the sealing member by pressing the sealing member against the grid. Sealing member 140 has the shape of a doorway or sealing a space under a door, both of which are rectangular, which meets the limitation of grid (pg. 2 lines 17-18). Compressor 160 inflates the bladder thereby sealing the doorway or space under the door, which reads on a fixing member configured to fix the sealing member by pressing the sealing member against the grid, since the bladder must fill the opening by pressing against it (pg. 4 lines 28-29). 

Regarding claim 10, Modified Carson teaches the disinfection device according to claim 1, as set forth above, and further teaches wherein the fixing member includes an engagement portion configured to bring the sealing member into engagement with a ceiling component, which forms the ceiling, or a ceiling access opening component, which forms a ceiling access opening located in the ceiling (Fig. 9: part represented by the line connecting the compressor 160 and sealing member 140, which is necessary to inflate the bladder). The ceiling component is not positively recited and thus does not serve as a claim limitation. 

Regarding claim 11, Modified Carson teaches the disinfection device according to claim 2, as set forth above, and further teaches wherein the fixing member includes an engagement portion configured to bring the sealing member into engagement with a ceiling component, which forms the ceiling, or a ceiling access opening component, which forms a ceiling access opening located in the ceiling (Fig. 9: part represented by the line connecting the compressor 160 and sealing member 140, which is necessary to inflate the bladder). The ceiling component is not positively recited and thus does not serve as a claim limitation. 

Regarding claim 12, Modified Carson teaches the disinfection device according to claim 3, as set forth above, and further teaches wherein the fixing member includes an engagement portion configured to bring the sealing member into engagement with a ceiling component, which forms the ceiling, or a ceiling access opening component, which forms a ceiling access opening located in the ceiling (Fig. 9: part represented by the line connecting the compressor 160 and sealing member 140, which is necessary to inflate the bladder). The ceiling component is not positively recited and thus does not serve as a claim limitation. 

Regarding claim 13, Modified Carson teaches the disinfection apparatus according to claim 1, as set forth above, and further teaches a “chlorine dioxide gas sensor 170 operatively connected to computer 130. Sensor 170 measures the level of chlorine dioxide gas in the air and communicates with computer 130. When sufficient levels of chlorine dioxide gas are achieved, computer 130 signals chlorine dioxide gas generator 110 to turn off” (pg. 9 lines 10-13). However, Modified Carson but does not teach wherein the disinfection apparatus further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.
Since Carson teaches a means for determining whether or not a target level of sterilant concentration is achieved, as well as circuitry (computer 130) for controlling the distribution of the sterilant, and Modified Carson replaces the chlorine dioxide gas sterilant with hydrogen peroxide vapor, there is motivation for replacing the chlorine dioxide gas sensor of Modified Carson with a hygrometer for measuring the humidity instead of gas concentration, for the same purpose of determining whether or not the target level of sterilant concentration has been achieved. Furthermore, McVey teaches 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chlorine dioxide gas sensor of Modified Carson to be a hygrometer, as taught by McVey, in order to determine whether or not the target level of hydrogen peroxide sterilant has been reached. Modified Carson modified this way by McVey is hereinafter referred to as Modified Carson. 

Regarding claim 14, Modified Carson teaches the disinfection apparatus according to claim 2, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 15, Modified Carson teaches the disinfection apparatus according to claim 3, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 16, Modified Carson teaches the disinfection apparatus according to claim 4, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.
Regarding claim 17, Modified Carson teaches the disinfection apparatus according to claim 5, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 18, Modified Carson teaches the disinfection apparatus according to claim 6, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 19, Modified Carson teaches the disinfection apparatus according to claim 7, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Regarding claim 20, Modified Carson teaches the disinfection apparatus according to claim 8, as set forth above, and further teaches further comprising: a hygrometer configured to measure a humidity in the ceiling space; and circuitry configured to control spraying from the nozzle, wherein the circuitry is configured to perform spraying of the chemical solution until the humidity measured by the hygrometer reaches a target relative humidity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang (US Patent App. Pub. No. US 20030138558 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHANGRU CHEN/Examiner, Art Unit 1796         

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796